 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 1 of 45 PageID #:4896



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


SHAKA FREEMAN,

                      Plaintiff,

            v.                                    Case No. 17 C 4409

METROPOLITAN WATER                           Judge Harry D. Leinenweber
RECLAMATION DISTRICT OF
GREATER CHICAGO,

                    Defendant.


                       MEMORANDUM OPINION AND ORDER

        Plaintiff    Shaka   Freeman     brings   this   action   against    his

former employer, Defendant Metropolitan Water Reclamation District

of Chicago (“MWRDC” or the “District”) alleging violations of the

Americans with Disabilities Act (“ADA” or the “Act”), 42 U.S.C.

§§ 12101 and Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000d. At the center of this case is MWRDC’s decision to

terminate Freeman’s probationary employment in response to the

suspension of Freeman’s driver’s license. MWRDC moved for summary

judgment and Freeman cross moved for partial summary judgment. For

the reasons stated herein, Plaintiff Freeman’s Motion for Partial

Summary Judgment (Dkt. No. 165) is denied. Defendant Metropolitan

Water    Reclamation     District   of    Chicago’s      Motion   for   Summary

Judgment (Dkt. No. 159) is granted as to Counts III, IV and V and

denied as to Count II.
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 2 of 45 PageID #:4897



                                    I. BACKGROUND

      The Court draws the following facts from the supporting

memoranda,       statements         of   material      facts,      and      underlying

evidentiary materials filed by the Parties in accordance with

Northern District of Illinois Local Rule 56.1. Local Rule 56.1 was

implemented “to make summary-judgment decisionmaking manageable

for courts.” Kreg Therapeutics, Inc. v. VitalGo, Inc., 919 F.3d

405, 415 (7th Cir. 2019). The Parties’ submissions failed to do

that here. Both Freeman and MWRDC submitted conclusory facts and

injected interpretation and analysis into their Local Rule 56.1

statements. As a result, the responses from both Parties were

largely one side objecting to the other’s factual spin. These

submissions offered little in the way of clearly undisputed facts.

As a result, the Court cites to the underlying record and relies

on those documents in its recitation of facts.

                       A. Freeman’s Employment with MWRDC

      MWRDC is “the wastewater treatment and stormwater management

agency     for   the    City   of    Chicago   and     128    suburban   communities

throughout          Cook       County.”        Water         Reclamation       Plants,

https://mwrd.org/water-reclamation-plants (last visited 9/15/21).

All stormwater and wastewater from homes and businesses in MWRDC’s

882.1 square-mile service area flow through local sewers and into

one   of    seven      water   reclamation        plants     in   Chicago    and   the

surrounding suburbs. Id. MWRDC’s Stickney Water Reclamation Plant

                                          - 2 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 3 of 45 PageID #:4898



(the “Stickney Plant”) is one of the largest wastewater treatment

facilities   in   the   world,    spanning    413   acres.    Stickney    Water

Reclamation Plant Fact Sheet at 1, https://mwrd.org/sites/default/

files/documents/FactSheet_WRPs_Stickney_201219%20%281%29.pdf

(last visited 9/15/21). The Stickney Plant serves 230 million

people within Cook County and cleans nearly 700 million gallons of

water per day. Id.

     Freeman holds a Class Three Wastewater Treatment Operator

Certificate in the State of Illinois. (Def.’s Resp. to Pl.’s Stmt.

of Facts (“DSOF”) ¶ 28, Dkt. No. 171.) On May 13, 2015, Freeman

began working for MWRDC as a Treatment Plant Operator I (“TPO I”)

on the midnight shift at the Stickney Plant. (Pl.’s Resp. to Def.’s

Stmt. of Facts (“PSOF”) ¶ 1, Dkt. No. 166-1.) When his employment

began in May 2015, Freeman was on probationary status. (Id. ¶ 4.)

During his probationary period Freeman could be terminated at any

time by the Executive Director of MWRDC. (Employee Handbook at 2-

2, Kosowski Rule 30(b)(6) Dep., Ex. 3, Def.’s Stmt. Facts, Ex. I,

Dkt. No. 160-10.) Probationary termination decisions are final and

not subject to review. (Id. at 2-3.) After successful completion

of 250 workdays, or approximately one calendar year, probationary

employees are eligible for civil service status. (Id. at 2-2.)

Employees that achieve Civil Service status “can only be discharged

for cause by the Civil Service Board.” (Id. at 2-3.)



                                    - 3 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 4 of 45 PageID #:4899



       Civil Service status only attaches to a particular role.

Consequently, employees must undergo a probationary period each

time   they   take    on    a   new    role,    including     promotions.     (Korcal

Dep. 56:16–57:9, Def.’s Stmt. of Facts, Ex. P, Dkt. No. 160-17.)

Once an employee achieves Civil Service status in a particular job

title,   they      retain    that     status     for   the    remainder     of   their

employment with the District. (Id.) Consequently, if the District

terminates the employment of a Civil Service employee completing

their probationary period in a new role, that employee is not

terminated from District entirely. (Id.) Instead, the employee is

returned to their previously held Civil Service position. (Id.)

       As a TPO I, Freeman was responsible for “control[ing] and

coordinat[ing] the routine sewage treatment process operation” at

the Stickney Plant. (TPO I Job Description at 1, Def.’s Stmt. of

Facts, Ex. B, Dkt. No. 160-3.) The TPO I job description lists the

position’s      essential       functions        including,     coordinating        the

wastewater treatment process, touring the facility, conducting

firsthand     inspection        of    operating      equipment,    overseeing       the

collection    of     process     samples,      and   reacting     in   a   timely   and

efficient manner to emergency conditions. (Id.) The TPO I job

description also lists desirable knowledge and skills including

knowledge of the operating equipment used in the sewage treatment

process and the ability to do heavy manual labor. (Id. at 1–2.)

One specific job of the TPO I on midnights was the collection of

                                         - 4 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 5 of 45 PageID #:4900



11 to 12 composite samples from around the Stickney Plant. (PSOF

¶ 27.) The composite samples were collected in 2.5 gallon or 5-

gallon jugs. (Id.) All samples needed to be collected and checked

into the Stickney Plant’s lab by midnight. (Id.) From May 2015 to

until his license suspension in August 2015, Freeman collected the

composite samples using an MWRDC vehicle. (Id.)

      The TPO I job description does not reference a driver’s

license as necessary or preferred. (TPO I Job Description at 1–

2.) Dev Rijal, a former TPO I at the Stickney Plant, testified

that he viewed operating a motor vehicle as necessary for some of

the   listed   essential     duties,     including     the   collection      and

processing of samples, touring the Stickney Plant, inspecting

equipment,     and   responding     to    emergency     conditions.      (Rijal

Dep. 22:16–23:4, Def.’s Stmt. of Facts, Ex. J, Dkt. No. 160-11.)

According to Rijal, he never observed a TPO I complete their job

only on foot or by using a bicycle. (Id. 29:1–10.) Freeman,

however, testified that the use of a vehicle was a convenience,

not a necessity. (Freeman Dep. 30:15–31:5, Def.’s Stmt. of Facts,

Ex. L, Dkt. No. 160-13.) Freeman explained that when he worked at

the Stickney Plant he spent the majority of his shift on foot,

walking to various areas of the Stickney Plant. (Id. 15:23–16:2,

46:18–20.)

      When employed at the Stickney Plant, Freeman’s midnight shift

began at 10:30 p.m. (PSOF ¶ 27.) In addition to a TPO I, the

                                    - 5 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 6 of 45 PageID #:4901



Stickney      Plant    midnight      shift     was    staffed    with   at   least     one

Treatment Plant Operator II (“TPO II”) and one general laborer.

(Stinson Dep. 8:19–21, Def.’s Stmt. of Facts, Ex. M, Dkt. No. 160-

14.)   The    midnight       crew    reported    to    Derrick     Stinson    and      Paul

Donnelly, the Treatment Plant Operator IIIs (“TPO III”) on that

shift.(Cummings Dep. 24: 3–19, Def.’s Stmt. of Facts, Ex. M, Dkt.

No. 160-14.)

  On July 26, 2015 Freeman received his three-month probationary

progress report. (Freeman 3-Month Progress Report, Pl.’s Stmt. of

Facts, Ex. 11, Dkt. No. 164-12.) Freeman received a score of “Meets

Standards”       for        all     of   the         evaluation’s       listed      under

“Behaviors/Competencies.” (Id.) Freeman’s overall evaluation was

also “Meets Standards.” (Id.) The evaluation was signed by Freeman

and one of his immediate supervisors, Donnelly. (Id.)

                            B. Freeman’s DUI & Treatment

       On July 11, 2015, Freeman was arrested and charged with

driving      under    the    influence    of    alcohol    (“DUI”).       (DSOF    ¶   1.)

Sometime after his arrest, Freeman enrolled in the MWRDC Employee

Assistance Program (“EAP”). (Id. ¶ 2.) On July 30, 2015, Freeman

met with Michelle Williams, the licensed a clinical social worker

to whom he was referred by the EAP. (EAP Case Notes at 1, Pl.’s

Stmt. of Facts, Ex. 2, Dkt. No. 164-3.) Williams characterized

Freeman’s      “[r]eported          problem”     as     “Alcohol    DUI      and    Court

Concerns.” (Id.) During their first meeting, Williams referred

                                         - 6 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 7 of 45 PageID #:4902



Freeman   to    Alcoholics     Anonymous    (“AA”)      and    alcohol   treatment

facilities. (Id.) Freeman met with Williams for a second time on

August 13, 2015. (Id.) During this meeting, Williams again provided

Freeman with “resources for Chicago land [sic] AA meetings.” (Id.)

      On August 18, 2015, Freeman met with Williams again. (Id.)

The notes from that meeting indicate that the session “focused on

[patient] denial of alcohol problems, even with 3 DUIs. [Patient]

resistant to alcohol education.” (Id.) The notes also state that

Freeman intended to discontinue his work with Williams, and that

“[patient] states he will call for future if needed.” (Id.) Freeman

confirmed      that    he   stopped   meeting    with    his    counselor   after

August 18, 2015. (Freeman Dep. 127:6–9.)

      C. Freeman’s Disclosure of the DUI and MWRDC’s Response

  On August 18, 2015, Freeman met with his supervisors, Stinson

and Donnelly, and disclosed his DUI arrest. (DSOF ¶ 7.) During

this meeting, Freeman informed Stinson and Donnelly that his

driver’s license would be suspended for six months as of 12:01 a.m.

on August 26, 2015. (Id.; Email from Roxanne Bonner to Reed Dring,

et al. (Sept. 4, 2015) (“Bonner Email”) at 3, Def.’s Stmt. of

Facts, Ex. D, Dkt. No. 160-5.) Freeman further explained that he

was   eligible    to    receive   and    would   be   applying     for   Illinois’

Monitoring Device Driving Permit (“Monitoring Permit”) and the

Employment Exemption. (DSOF ¶ 7.) The Monitoring Permit would allow

Freeman to operate his personal vehicle with the installation of

                                        - 7 -
    Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 8 of 45 PageID #:4903



a     Breath    Alcohol     Ignition      Interlock     Device     (“Breathalyzer

Device”). (PSOF ¶ 10.) The Monitoring Permit could not, however,

be    issued    immediately.     (Id.)    Instead    Freeman     had   to    serve    a

mandatory      30-day     driver’s     license      suspension,    beginning         on

August 26, 2015. (Id.) The Employment Exemption is a designation

on the Monitoring Permit. (Id. ¶ 11.) If granted, the Employment

Exemption would allow Freeman to operate employer-owned vehicles

without a Breathalyzer Device during work hours. (Id.) Freeman

could only obtain the Employment Exemption with sign-off from

MWRDC. (Id.)

        The parties agreed that during the August 18 meeting, Stinson

referred Freeman to the EAP. (DSOF ¶ 8.) As testified to by

Freeman, Freeman then informed Stinson that he had already self-

enrolled in the EAP and was getting counseling for his alcohol use

disorder (“AUD”). (Freeman Dep. 91:16–21.) According to Freeman,

Stinson responded that Freeman should keep the information about

his counseling and AUD to himself. (Id. 91:22–92:7.) Freeman

further testified that Stinson assured him that other District

employees had experienced similar problems and did not lose their

jobs. (Id. 96:22–97:1.) Stinson, however, testified that he did

not recall Freeman telling him that he had enrolled in the EAP

related to problems with alcohol. (Stinson Dep. 31: 8–12.)

        Stinson sent an email summary of the meeting to his direct

supervisor,       Principal     Engineer     Joe     Cummings,    and       Cummings’

                                         - 8 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 9 of 45 PageID #:4904



supervisor, Operations Manager Reed Dring. (DSOF ¶ 9.) Stinson

reported Freeman’s intention to apply for the Monitoring Permit

and the Employment Exemption, and sought clarification regarding

whether Freeman could operate MWRDC’s John Deere Gators (“Gators”)

and golf carts while his license was suspended. (Id.) As set forth

in the email correspondence, Cummings responded by stating that

once Freeman’s license was suspended, he would “not be permitted

to drive any motorized vehicle on plant grounds, including [golf]

carts & Gators.” (Bonner Email at 2–3.)

       In his response to Stinson’s email, Cummings also included

TPO IIIs from the day and afternoon shifts at the Stickney Plant.

(Id.) Later that same day, two of those TPO IIIs, Charles Svazas

and Anthony Venuso, emailed Cummings to express concerns about

Freeman’s ability to fulfill his duties without a valid driver’s

license. (Email from Brian Deitz to Roxanne Bonner (Aug. 20, 2015)

(“Deitz Email”) at 1–2, Pl.’s Stmt. of Facts, Ex. 6 Dkt. No. 164-

7.) Because treatment plant operators often work double shifts,

Svazas and Venuso were concerned about the “the liability of

working with [a TPO I without a driver’s license] if [they] were

working a double on midnights.” (Id.) The email lists a series of

tasks that Freeman may be unable to perform, including delivering

the composite samples by midnight, resetting equipment, performing

odor   surveys,   and   investigating       flood   calls.    (Id.)    Cummings

forwarded these concerns to Dring and Brian Deitz from the MWRDC

                                    - 9 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 10 of 45 PageID #:4905



Human Resources Department and stated that if Freeman installs a

Breathalyzer    Device    he   can   drive    his   own   vehicle     around   the

Stickney Plant. (Id. at 1.) If the Breathalyzer Device is not

installed, however, Cummings stated that “it is doubtful that

[Freeman] will be able to fulfill his job requirements and we

should not be assigning someone else to pick up the slack.” (Id.)

Deitz forwarded the email to Roxanne Bonner, a colleague in the

Human Resources Department, with an “FYI.” (Id.)

       On August 24, 2015, two days before Freeman’s suspension went

into effect, Cummings reminded MWRDC personnel that Freeman would

not be permitted to drive any motorized vehicle on plant grounds.

(Bonner Email at 2.) He further stated that Freeman is “responsible

for doing all of his normal duties and no accommodation will be

made whereby his duties are shifted to another staff member.” (Id.)

Deitz forwarded this email to only Cummings, Dring, and Bonner and

reminded Cummings that the paperwork related to the Employment

Exemption should be submitted to Human Resources for completion

and not completed by the frontline supervisors. (Deitz Email at 3.)

Bonner responded and added that while a driver’s license is not an

“absolute requirement” it is “convenient for a TPO [I] to get

around the plant using a District vehicle.” (Id.) Bonner then

forwarded the entire email chain to the MWRDC Human Resources

Director Denice Korcal and stated that she is “concerned about

this   situation.”    (Id.)    Bonner’s      concern   focused   on    Freeman’s

                                     - 10 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 11 of 45 PageID #:4906



ability to collect the composite samples in a timely manner and

that Freeman may not be able to quickly respond to flooding. (Id.)

She further explained that “last year we terminated an employee

from an ET4 job down to an ET3 because he could not drive and

inspect construction sites.” (Id.) Korcal responded “Terminate.”

(Id.)

       On August 26, 2015, Dring met with Freeman. (Bonner Email at

1.) During that meeting, Freeman again reported that he is eligible

for the Monitoring Permit following a statutory summary suspension

of his license for 30 days. (Id.) According to Dring, during this

meeting Freeman stated that the DUI was the result of a “lapse in

judgment.” (Id.) Freeman also informed Dring that he purchased a

bicycle and wheeled cooler to get around the plant and collect all

necessary samples. (Id.) According to Dring, a bicycle would be

“allowed in the plant . . . a couple of people brought their own

bike to work.” (Id.) Dring identified that there might an issue

with the collection of the “WS sample, but it seems the midnight

crew    can   work    around   this    until   he   obtains    the    ‘employer

exemption.’” (Id.) Bonner forwarded this email to Korcal. (Deitz

Email at 5.) In response Korcal questioned, “Why are we treating

him differently than other employees?” (Id.)

                 D.     Freeman Continues Working During
                           His License Suspension




                                      - 11 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 12 of 45 PageID #:4907



       Following his license suspension Freeman used a bicycle to

traverse the Stickney Plant and carry out his duties. (Stinson

Dep. 20:17–20.) Stinson testified that during the period Freeman

used his bicycle he failed to deliver the composite samples to the

lab before midnight on at least one occasion. (Id. 20:17–21:11.)

Thereafter, Freeman’s supervisors assigned other crew members to

drive Freeman around the plant to collect the composite samples

and deliver them to the lab. (DSOF ¶ 18.) This responsibility

typically fell to the TPO II on duty during the midnight shift.

(Deitz   Email     at    25.)   Freeman    testified      that   this   assistance

accounted    for    thirty      minutes    of    an   eight-hour     shift    and   he

performed    the    remainder      of   his     duties   on   his    own.    (Freeman

Dep. 79:1–6, 114:3–10.)

                           E. Freeman’s Termination

       According to the District, termination typically occurs based

on a recommendation from the Human Resources Department with input

from the employee’s department head and the supervisory chain of

command. (Kosowski Rule 30(b)(6) Dep. 72:7–73:5, Def.’s Stmt. of

Facts, Ex. I, Dkt. No. 160-10.) On Friday, September 4, 2015,

Bonner reported that “the HR Department recommends the termination

of Mr. Freeman due to his inability to carry out his full range of

duties while on probation.” (Bonner Email at 1.) Cummings testified

that    he   was   not    consulted       regarding      Freeman’s    termination.

(Cummings Dep. 46:3–9.) Stinson also testified that he did not

                                        - 12 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 13 of 45 PageID #:4908



have any issues with Freeman’s performance and did not know about

his termination before it happened. (Stinson 35:8–15.)

      In a memorandum dated September 9, 2015, Manju Sharma, MWRDC

Director    of   Maintenance    and    Operations,      recommended       to    MWRDC

Executive    Director     St.   Pierre       that    Freeman   be    terminated.

(Termination Mem., Pl.’s Stmt. of Facts, Ex. 14, Dkt. No. 164-15.)

According to the memo the “vast scale of the [Stickney plant]

requires the TPO Is to traverse long distances throughout the shift

. . . thereby making the ability to drive a de facto requirement

for   satisfactory     performance      of     the   job.”   (Id.    at    1.)    The

memorandum further states that MWRDC will not approve Freeman’s

request for the Employment Exemption because “given the nature of

the offense allowing him to drive an unmonitored District vehicle

would expose the District to unacceptable liability.” (Id.) At

some point thereafter, St, Pierre approved Freeman’s termination.

In a letter dated September 18, 2015, MWRDC informed Freeman that

his   services    “have   not   been     satisfactory”       and    it    had    been

recommended that his probationary period as a TPO I be terminated.

(Letter from David St. Pierre to Shaka Freeman (Sept. 18, 2015)

(“9/18/15 Ltr.”) at 1, Def.’s Stmt. of Facts, Ex. C, Dkt. No. 160-

4.) Freeman’s employment with MWRDC was terminated effective close

of business that same day. (Id.)

      In a second letter dated September 25, 2015, MWRDC further

stated that Freeman’s DUI and loss of license had impacted his

                                      - 13 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 14 of 45 PageID #:4909



ability to perform the duties of his job. (Letter from Denice

Korcal to Shaka Freeman (Sept. 25, 2015) (“9/25/15 Ltr.”) at 1,

Def.’s Stmt. of Facts, Ex. A, Dkt. No. 160-2.) Specifically, MWRDC

stated that some of the TPO I duties require driving a vehicle,

including    “delivery        of    samples    to    the    laboratory,   resetting

process     equipment,    adjusting           the    West     Side   Relief   Gates,

responding to odor complaints by conducting an odor survey both in

the plant and at the location of the complaint, making rounds of

the plant, and conducting process control analysis of battery

and/or    outfall    ammonia.”       (Id.)     MWRDC   recognized     that    Freeman

purchased a bike in order to carry out his duties but reported

that he “still required assistance . . . from other employees”

given the large size of the Stickney Plant. (Id.) The letter also

acknowledged      Freeman’s        request    that    MWRDC   complete    Employment

Exemption paperwork, which would allow him to drive employer-owned

vehicles during his shift. (Id. at 1–2.) MWRDC again explained

that   it   declined     to    do     so    because    following     Freeman’s     DUI

conviction, “permitting [him] to drive an unmonitored District

vehicle would expose the District to unacceptable liability.” (Id.

at 2.)

                               F. Post-Termination

       Illinois     restored        Freeman’s       driving    privileges     as    of

October 2, 2015. (Sec. of State Notice, Pl.’s Stmt. of Facts,

Ex. 17, Dkt. No. 164-18.) Freeman was also granted the Monitoring

                                           - 14 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 15 of 45 PageID #:4910



Permit, which was conditioned on the installation of a Breathalyzer

Device. (Monitoring Permit, Pl.’s Stmt. of Facts, Ex. 20, Dkt.

No. 164-21.)     Freeman      testified       that   he     did    not    install      a

Breathalyzer Device. (Freeman Dep. 176:9–23.) He explained that he

understood     that   the    State     of    Illinois     restored       his   driving

privileges     even   without    the    installation        of    the    Breathalyzer

Device. (Id.) In March 2016 Freeman pled guilty to the July 2015

DUI and his license was revoked. (PSOF ¶ 23.) As of September 23,

2020, Freeman’s driving privileges had not been restored. (Freeman

Dep. 158:22–159:13.)

      Freeman resumed treatment with his EAP Counselor in February

2016.   (EAP   Case   Notes     at    2.)   Counselor     Williams’       notes   from

February   18,   2016,      explain    that     during    that    session      Freeman

admitted to problems with alcohol and that he reported being sober

for 80 days. (Id.) Later in 2016, Freeman received in-patient

treatment for alcohol and other drug abuse (“AODA”) through the

Gateway Foundation. (Gateway Foundation Records, PSOF, Ex. 19,

Dkt. No. 164-20.) Freeman was discharged from his in-patient

treatment on June 30, 2016. (Id. at 5.)

      Since his termination from MWRDC, Freeman has not held another

position in the wastewater industry. (Freeman Dep. 150:21–151:1.)

Freeman testified that he has struggled to find steady employment

and has only worked in short term positions. (Id. 148:3–149:4.) As

of   September   2020,      Freeman’s       most   recent    position      was    a   QA

                                       - 15 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 16 of 45 PageID #:4911



technician for Ferrara Candy. (Id. 153:7–15.) He held that position

from September 2019 through February 2020. (Id. 154:5–9.)

                            G. Procedural Posture

     Freeman filed this action in June 2017. (Dkt. No. 1.) Five

sprawling complaints later, the Court dismissed the action with

prejudice in November 2018. (Dkt. No. 111.) On appeal, the Seventh

Circuit vacated the Court’s dismissal in part and remanded for

further proceedings. Freeman v. Metro. Water Reclamation Dist. Of

Greater Chicago, 927 F.3d 961, 965–66 (7th Cir. 2019). On remand,

the Court granted Freeman leave to file a Fifth Amended Complaint.

(Dkt. No. 137.) Freeman filed the Fifth Amended Complaint on

October 15, 2019. (Dkt. No. 138.) The Fifth Amended Complaint

asserts four claims against the District. The claims omit Count I

and are labeled Counts II–V. Count II alleges MWRDC discriminated

against Freeman on this basis of his disability, in violation of

42 U.S.C. § 12112(a). Count III alleges MWRDC failed to provide

Freeman with a reasonable accommodation for his disability, in

violation of 42 U.S.C. § 12112(a). Count IV alleges that Freeman’s

termination was retaliation for requesting an accommodation under

the ADA, in violation of 42 U.S.C. § 12203(a). Count V alleges

that MWRDC discriminated against Freeman on the basis of race, in

violation of 42 U.S.C. § 2000e-2(a)(2).

     On   February    26,    2021,   MWRDC    moved   for   summary    judgment

pursuant to Federal Rule of Civil Procedure 56. (Dkt. No. 159.) On

                                     - 16 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 17 of 45 PageID #:4912



April 3, 2021, Freeman filed a cross motion for partial summary

judgment pursuant to Rule 56. (Dkt. No. 165.) Freeman moves as to

three issues: (1) whether Freeman was disabled under the ADA; (2)

whether MWRDC was aware of Freeman’s disability; and (3) MWRDC

accommodated Freeman then withdrew the accommodation in violation

of the ADA. The Court now decides both motions.

                             II. LEGAL STANDARD

     Summary judgment is appropriate if there is “no genuine

dispute of material fact and the movant is entitled to judgment as

a matter of law.” FED. R. CIV. P. 56(a). A fact is “material” when

identified by substantive law as affecting the outcome of the suit.

Bunn v. Khoury Enters., Inc., 753 F.3d 676, 681 (7th Cir. 2014).

An issue is genuine when the evidence presented is such that a

reasonable jury could return a verdict for the nonmoving party.

Id. at 681–82. When reviewing the record on a summary judgment

motion,   the   Court    must   view    the   facts    and   draw   reasonable

inferences in the light most favorable to the nonmoving party.

Scott v. Harris, 550 U.S. 372, 378 (2007). If, however, the factual

record cannot support a rational trier of fact to find for the

non-moving party, summary judgment is appropriate. Bunn, 753 F.3d

at 682. On cross-motions for summary judgment, “[t]he ordinary

standards for summary judgment remain unchanged” and the Court

construes “all facts and inferences arising from them in favor of



                                    - 17 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 18 of 45 PageID #:4913



the party against whom the motion under consideration is made.”

Blow v. Bijora, Inc., 855 F.3d 793, 797 (7th Cir. 2017).

                               III. DISCUSSION

                A. The Americans with Disabilities Act

     Freeman argues that MWRDC violated the ADA by failing to

provide him with reasonable accommodations for his alcohol use

disorder and subsequently terminating his probationary employment.

A threshold question for each of Freeman’s claims is whether he is

a “qualified individual with a disability” and thus protected by

the ADA. 42 U.S.C. § 12112(a). The Court first addresses whether

the ADA applies to Freeman, and then reviews the summary judgment

motions applicable to each of the three ADA counts in Freeman’s

Fifth Amended Complaint.

     For the reasons set forth below, Freeman’s Motion for Partial

Summary Judgment is denied. The District’s Motion for Summary

Judgment is granted as to Counts III and IV and denied as to

Count II.

                       1. Applicability of the ADA

     The ADA prohibits an employer from discriminating against a

“qualified individual with a disability” on this basis of that

disability. 42 U.S.C. § 12112(a). To succeed on his ADA claims,

Freeman must first demonstrate that he falls within the definitions

of “disability” and “qualified individual” set out in the Act. For

the reasons set forth below, issues of material fact exist as to

                                    - 18 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 19 of 45 PageID #:4914



whether Freeman falls within the scope of either definition.

Summary judgment is therefore not appropriate on either of these

grounds.

                                a. Disability

     Under the ADA “disability” is defined in three ways: “[1] a

physical or mental impairment that substantially limits one or

more major life activities of such individual; [2] a record of

such an impairment; or [3] being regarded as having such an

impairment.” 42 U.S.C. § 12102(1). Freeman has moved for summary

judgment on the issue of whether he falls within ADA’s definition

of disability. As a result, the Court’s analysis of this issue

takes the facts in the light most favorable to MWRDC. For the

reasons set forth below, Freeman’s motion is denied.

     For Freeman to fall under the first two prongs of the ADA’s

definition of “disability,” he must first present evidence that he

has a physical or mental impairment or a record of such impairment.

Freeman’s records from the Gateway Foundation evidence that in

2016 he was diagnosed with and sought treatment for alcohol abuse.

Alcohol abuse constitutes a mental impairment that may be protected

by the ADA. Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 670

(7th Cir. 2011). While the first record of Freeman’s AUD diagnosis

post-dates    the    at-issue     conduct,    the    notes    from    Freeman’s

counseling sessions in 2015 indicate that the onset of his AUD

predates even his July 11, 2015 DUI. Counselor Williams’ proposed

                                    - 19 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 20 of 45 PageID #:4915



treatment plan, based on Freeman’s first session, included alcohol

counseling and Freeman attending AA. Later Counselor Williams

noted that Freeman is in “denial of alcohol problem.” (EAP Notes

at 1.) The Court thus concludes that there is sufficient evidence

in the record to find that Freeman suffered from an impairment of

AUD in July 2015.

       An AUD diagnosis is not the end of the analysis with respect

to the first two definitions of “disability” under the ADA. Freeman

must further show that his impairment “substantially limits one or

more major life activities.” 42 U.S.C. § 12102(1). A major life

activity includes, but is not limited to, “seeing, hearing, eating,

sleeping,     walking,      standing,     lifting,      bending,      speaking,

breathing,      learning,       reading,       concentrating,         thinking,

communicating, and working.” Id. § 12102(2)(A). Freeman argues

that his AUD caused him to lose his driver’s license. His inability

to drive has in turn substantially limited his ability to work, a

major life activity. Id.; see also Winsley v. Cook Cty., 563 F.3d

598, 604 (7th Cir. 2009) (holding that the inability to drive

“could create a disability if it caused an impairment of a major

life    activity”).    In    response,     MWRDC    argues    that    Freeman’s

inability to drive is a consequence of his DUI and thus any

limitation on his ability to work is not caused by his AUD. The

Court agrees with MWRDC.



                                    - 20 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 21 of 45 PageID #:4916



      Freeman urges the Court to accept the following causal chain

between his AUD and license suspension: AUD caused Freeman to drive

while intoxicated, his citation for driving while intoxicated

caused his license to be suspended, his license suspension resulted

in his need for accommodations to continue working, and instead of

the District making those accommodations, it terminated Freeman.

The Seventh Circuit has, however, already rejected this tenuous

causal chain. Despears v. Milwaukee, 63 F.3d 635, 636 (7th Cir.

1995). Driving while intoxicated is not synonymous with an AUD

diagnosis. Id. As recognized in Despears, “alcoholics are capable

of   avoiding     driving     drunk.”      Id.    (emphasis    in    original).

Consequently, it was Freeman’s choice to drive while intoxicated

that caused him to lose his license, not any compulsion resulting

from his AUD. Id. As a result, Freeman’s major life activity of

working was impaired by the consequences of his decision to drive

while intoxicated, not his AUD. For this reason, Freeman’s ADA

claims cannot proceed under prongs 1 and 2 of the Act’s definition

of “disability.”

      The third definition of “disability” protects a different set

of   individuals,    those    who   have   been   “regarded    as”       having   an

impairment. 42 U.S.C. § 12102(1). Freeman is “regarded as” having

a disability if he “establishes that he . . . has been subjected

to an action prohibited [by the ADA] because of an actual or

perceived    physical    or   mental    impairment     whether      or    not     the

                                    - 21 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 22 of 45 PageID #:4917



impairment limits or is perceived to limit a major life activity.”

Id. § 12102(3). Freeman argues that MWRDC’s refusal to grant him

the Employment Exemption or allow him to drive golf carts and

Gators while his license was suspended demonstrates that the

District regarded him as having a problem with alcohol so severe

he was unfit to operate a motor vehicle without a Breathalyzer

Device. In response MWRDC argues that its decision to restrict

Freeman’s driving on MWRDC property was based on his license status

and not a belief that he had a problem with alcohol.

      The question for the Court is whether there is an issue of

material fact as to whether MWRDC perceived Freeman to have an

alcohol-related impairment. An immediate consequence of Freeman’s

DUI   charge    was   a   six-month    suspension     of   his   license.   MWRDC

rejected two separate solutions to the issues posed by Freeman’s

suspended license: (1) allowing him to operate golf carts and

Gators (which do not require a driver’s license when operated on

private property, see 625 ILCS 5/11-1426.1(b-5) (requiring a valid

driver’s license to operate golf carts and Gators on streets,

highways,      or   roadways))   and    (2)     granting   him   the   Employment

Exemption which would allow him to drive District-owned vehicles

during work hours. MWRDC’s stated reason for these denials was

that based on “the nature of the offense allowing [Freeman] to

drive an unmonitored District vehicle would expose the District to

unacceptable liability.” (Termination Mem. at 1.) Instead MWRDC

                                       - 22 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 23 of 45 PageID #:4918



stated    that     Freeman      could    operate       his     own    vehicle   on    MWRDC

property,    provided       a     Breathalyzer        Device    was    installed.      This

solution, however, could not be implemented until Freeman served

the required 30-day suspension, after which time he could be

granted the Monitoring Permit and install the Breathalyzer Device.

     By    its     own     statement,         MWRDC’s    concern       about    liability

exposure is rooted in the nature of the offense: driving while

intoxicated. Specifically, that Freeman might operate a District-

owned vehicle while under the influence. The record is not clear,

however, whether this liability concern applied to all MWRDC

employees that faced a DUI-related license suspension or if there

was a specific perception that Freeman’s problem with alcohol was

likely to impair his ability to drive absent the Breathalyzer

Device. For example, when Bonner informed Human Resources Director

Korcal of Freeman’s situation and expressed concern about his

ability to do his job, Korcal immediately recommended termination,

Later     Korcal     questioned         why    MWRDC     was     “treating      [Freeman]

differently        than    other      employees”         by     attempting      to     find

workarounds for his license suspension. (Deitz Email at 5). These

responses     from       Korcal    suggest       that    termination         under    these

circumstances was a routine practice.

     Freeman, however, was given a different impression. Freeman

testified    that     Stinson      assured      him     that    his    job   was     not   in

jeopardy. In addition, none of the conversations with Stinson,

                                          - 23 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 24 of 45 PageID #:4919



Donnelly, Cummings, or Dring even suggest termination as a possible

solution    for   Freeman’s    current    situation.     Instead,     Freeman’s

immediate supervisors implemented temporary solutions to avoid any

disruptions on the midnight shift during Freeman’s 30-day license

suspension. The record also includes evidence of seventeen other

MWRDC employees who were disciplined in connection with a driver’s

license    suspension.    (Discipline     Chart,    Pl.’s   Stmt.    of   Facts,

Ex. 13, Dkt. No. 164-14.) The limited data presented regarding the

District’s treatment of these employees reflects that some were

granted Employment Exemptions in connection with their Monitoring

Permit, while others were not. (Id.) These facts suggest that

termination was not the District’s standard practice for alcohol-

related driver’s license suspensions.

     Based on the current record, there is a question of fact

whether MWRDC’s treatment of Freeman was consistent with similar

alcohol-related license suspensions or based on a perception that

Freeman    suffered    from    a   serious    alcohol-related       impairment.

Consequently, there is an issue of material fact as to whether

MWRDC regarded Freeman as having an alcohol-related impairment,

thus placing him within the scope of the “regarded as” definition

of “disability” under the ADA. See EEOC v. Staffmark Inv. LLC, 67

F.Supp.3d 885, 895 (N.D. Ill. 2014) (finding factual dispute as to

whether an employer regarded an employee as having a disability).

Freeman’s Motion for Summary Judgment on the issue of whether he

                                    - 24 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 25 of 45 PageID #:4920



is disabled under the ADA is therefore denied. Further proceedings

on this matter may, however, focus only on the third prong of the

ADA’s definition of “disability.”

                          b. Qualified Individual

     Having    concluded     that   there     remains     a   genuine     issue    of

material fact on the issue of whether Freeman meets the third

definition of disability under the ADA, the Court turns to whether

Freeman is a “qualified individual.” The ADA defines “qualified

individual” as “an individual who, with or without reasonable

accommodation,      can   perform     the     essential       functions    of     the

employment position that such individual holds or desires.” 42

U.S.C. § 12111(8). To determine whether Freeman falls within this

definition the Court undertakes a two-part test. First, the Court

considers whether Freeman satisfies the prerequisites for the

TPO I   position,    including      “educational    background,         employment

experience, particular skills and licenses.” Rodrigo v. Carle

Found. Hosp., 879 F.3d 236, 241-42 (7th Cir. 2018) If Freeman

satisfies the first prong, the Court will “turn to the question of

whether [Freeman] can perform the essential functions of the job

with or without reasonable accommodation.” Id. at 242. It is

undisputed that Freeman holds a Class Three Wastewater Treatment

Operator certification and satisfies the prerequisites for the

TPO I position.



                                     - 25 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 26 of 45 PageID #:4921



      In order to make a determination regarding the second prong,

the Court first identifies the essential functions of the TPO I

position. Stern v. St. Anthony’s Health Ctr., 788 F.3d 276, 285

(7th Cir. 2015). Once identified, the Court reviews whether Freeman

can   perform    those      essential     functions     with    or   without   an

accommodation. Id. at 286. The parties dispute whether driving a

motor vehicle is an essential function of the TPO I position. MWRDC

argues that driving is an essential function that Freeman is unable

to do without a valid driver’s license. Freeman argues that driving

a motor vehicle is not an essential function, and therefore even

without a driver’s license he is able to perform the essential

functions of the TPO I job.

      To determine whether something is an essential function, the

ADA instructs that “consideration shall be given to the employer’s

judgment as to what functions of a job are essential, and if an

employer has prepared a written description . . . this description

shall be considered evidence of the essential functions of the

job.” 42 U.S.C. § 12111(8). This deference to the employer’s

judgment   is   an   important     factor,   but   it    is    not   dispositive.

Bilinsky v. Am. Airlines, Inc., 928 F.3d 565, 570 (7th Cir. 2019).

The Court will also consider the amount of time spent on the task,

the   consequences     of    the   task   not   being    performed,      and   the

employer’s actual practices in the workplace. Id.; Shell v. Smith,

789 F.3d 715, 718 (7th Cir. 2015).

                                    - 26 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 27 of 45 PageID #:4922



     In this case, the job description does not list a driver’s

license as a requirement for the TPO I position. The pertinent

question   is   one   step   further    removed:     whether    the   essential

functions listed are able to be completed absent a license. The

essential functions of the TPO I position are: collection of

samples and timely delivery to the laboratory, resetting process

equipment, adjusting the West Side relief gates, responding to

odor complaints, making rounds of the plant, investigating flood

calls, responding to emergency weather events, and conducting

control analysis of battery and/or outfall ammonia.

     MWRDC argues that driving a vehicle is necessary to carry out

each of the agreed upon TPO I essential functions. In support,

MWRDC first points out that the job site covers more than 400

acres, and the agreed upon TPO I essential functions span the

entire plant. For example, on midnights the TPO I is required to

collect 11 to 12 composite samples in 2.5 to 5-gallon jugs. These

samples are scattered throughout the plant and need to be returned

to the lab by midnight. MWRDC argues that the timely collection of

these scattered samples relies on efficient movement throughout

the plant, and the weight and size of these samples necessitates

using a car. Moreover, in an emergency situation the TPO I is

required to arrive in an affected area at a moment’s notice. The

District notes that the plant was designed with streets intended

for car travel up to 20 miles per hour, evidencing the intention

                                    - 27 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 28 of 45 PageID #:4923



for Stickney Plant employees to traverse the grounds in a motor

vehicle. MWRDC also argues that the TPO I’s duties are not confined

to the Stickney Plant. TPO Is are required to investigate odor

complaints made by members of the community served by the Stickney

Plant. Responding to an odor complaint could require Freeman to

travel up to five miles offsite, a task he would be unable to

complete in a timely manner if he was not utilizing a motor

vehicle.

       The record also includes testimony from another TPO I who

stated that his practice, and his observations of others in the

same role, was to use a car to travel around the Stickney Plant.

As set forth in emails from two Stickney Plant TPO IIIs, some

supervisory employees also viewed the ability to drive as vital to

successfully performing the duties of a TPO I. Bonner’s emails

also evidence the District’s sincere impression that operating a

motor vehicle was necessary for a TPO I. This evidence, MWRDC

argues, demonstrates that driving a motor vehicle is the singular

means by which a TPO I can successfully carry out each of its

essential    functions.     According      to   MWRDC,    Freeman’s     license

suspension made it so that he was unable to perform this essential

function and is therefore not a qualified individual under the

ADA.

       In response, Freeman argues that he can perform each of the

agreed upon essential job functions without using a motor vehicle.

                                    - 28 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 29 of 45 PageID #:4924



According to Freeman, the essential functions of a TPO I can be

accomplished using Gators or golf carts, a bicycle, or on foot.

Freeman acknowledged that prior to his license suspension he used

a vehicle to pick up composite samples. He testified that when

using a motor vehicle this collection accounted for approximately

30 minutes of an eight-hour shift. He conceded that using a bicycle

with a cooler would take longer than 30 minutes but testified that

the collection could still be accomplished by midnight.

     Freeman further testified that even before his license was

suspended, after collecting the composite samples he typically

spent the majority of his shift on foot, walking the Stickney

Plant. Freeman also explained that while responding to an odor

complaint may require a TPO I to leave the plant, it is MWRDC’s

policy to respond to those complaints during business hours.

Because he worked the midnight shift this was not part of his

typical job responsibilities. He testified that during the four

months he was employed, he was never called to respond to an odor

survey off the plant grounds. Indeed, the record reflects that in

2015, MWRDC responded to more than 150 odor complaints. (Odor

Complaint Paperwork, Pl.’s Stmt. of Facts, Ex. 8, Dkt. No. 164-

9.) During that time, only two such complaints were investigated

by the crew on the midnight shift. (Id. at 71, 74.) The first

occurred on July 30, 2015, and the second on August 3, 2015, both

while Freeman remained employed by MWRDC and held a valid driver’s

                                    - 29 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 30 of 45 PageID #:4925



license. (Id.) Even so, Freeman did not conduct either of these

off-site odor inspections. (Id.) Finally, Freeman notes MWRDC

Human Resources acknowledged that a driver’s license is not an

“absolute    requirement”     for    a   TPO   I    and   instead    said   it    is

“convenient for a TPO to get around the plant using a District

vehicle.” (Deitz Email at 3.)

       The evidence presented by Freeman is sufficient to create a

question of material fact regarding whether driving is an essential

function of the TPO I position. For example, Stinson’s solution

during Freeman’s 30-day suspension was not to assign a colleague

to   drive   him   around    through     the   entire     shift.    Instead,     the

coworker’s assistance was limited to driving Freeman to pick up

and drop off the composite samples. Freeman testified that this

task   encompassed    just   30     minutes    of   an    eight-hour   shift.     In

addition, collection of composite samples is just one of the many

essential functions of a TPO I. While use of a motor vehicle may

be the District’s preferred way to carry out that particular aspect

of the job that does not mean it is a necessary component of the

entire TPO I position. The Court therefore concludes that there

remains a question of material fact as to whether driving was an

essential function of the TPO I position. See Gresham-Walls v.

Brown, 2014 WL 6685478, at *8 (N.D. Ill. Nov. 25, 2014) (find a

question of fact where there was “some evidence in the record that

[the disputed] duties were not necessarily essential functions”).

                                     - 30 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 31 of 45 PageID #:4926



       The current record is also insufficient to establish that

Freeman was unable to carry out the essential functions, including

or excluding driving, with or without reasonable accommodations.

MWRDC agreed to allow Freeman to drive his own Breathalyzer Device-

equipped vehicle around the Stickney Plant. Accordingly, Freeman

was    only    unable      to     drive    during     the    30-day     period      prior    to

receiving his Monitoring Permit which allowed him to drive a

Breathalyzer Device-equipped vehicle. The Court therefore focuses

on Freeman’s performance during the 30 days he was completely

unable to drive.

       If driving is not an essential function, then Freeman must

show he is able complete the remaining essential functions with or

without a reasonable accommodation. The current record does not

establish      whether      Freeman       was    able   to    perform     the       essential

functions of a TPO I without any accommodations.

       The record similarly does not establish whether Freeman was

able    to    do    the    job     with    reasonable        accommodations.          Federal

Regulations define a reasonable accommodation as “modifications or

adjustments         to    the     work    environment,        or   to    the     manner      or

circumstances           under     which    the    position      held     or    desired       is

customarily performed, that enable an individual with a disability

who    is    qualified      to    perform       the   essential    functions         of    that

position.”         29    C.F.R.    §     1630.2(o)(ii).       According        to    the    ADA

reasonable accommodations can include: “job restructuring, part-

                                            - 31 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 32 of 45 PageID #:4927



time or modified work schedules, reassignment to a vacant position,

acquisition or modification of equipment or devices . . . and other

similar accommodations[.]” 42 U.S.C. § 12111(9). The record is

silent as to whether assigning a coworker to assist Freeman for a

period of 30 days is a reasonable accommodation. As a result, the

Court is unable to draw a conclusion on this issue.

      For all these reasons, the Court concludes that disputed

issues of material fact exist as to whether Freeman could carry

out   the   essential     functions     with    or   without    a   reasonable

accommodation. Because there are issues of material fact as to

both elements of the “qualified individual” analysis, summary

judgment on this issue of whether he is a “qualified individual”

is not appropriate.

                      2. ADA Claims (Counts II–IV)

      Freeman brings three claims under the ADA. The threshold issue

for these ADA claims is whether Freeman falls within the scope of

the ADA’s protections. As discussed above, the ADA only protects

Freeman if he is a “qualified individual with a disability” as

defined by the Act. Having concluded that questions of material

fact exist as to these threshold questions of applicability, the

Court now considers whether it may grant the District’s Motion for

Summary Judgment on the ADA claims, Counts II–IV. For the reasons

set forth below, the Court grants the District’s Motion for Summary

Judgment as to Counts III and IV and denies the Motion as to

                                    - 32 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 33 of 45 PageID #:4928



Count II. The Court also considers and denies Freeman’s Motion for

Summary Judgment on the following issues: (1) whether MWRDC was

aware of Freeman’s disability and (2) MWRDC accommodated Freeman

then withdrew the accommodation in violation of the ADA.

                a. Disability Discrimination (Count II)

       Count   II   of   the   Fifth     Amended   Claim    alleges   that   MWRDC

discriminated against Freeman on the basis of his disability when

it fired him in August 2015. MWRDC has moved for summary judgment

on Count II.

       To state a claim for disability discrimination, Freeman must

prove that (1) he was disabled; (2) he was qualified to perform

the essential functions of his job with or without reasonable

accommodation; and (3) that his disability was the “but for” cause

of the adverse employment action. See Castetter v. Dolgencorp,

LLC, 953 F.3d 994, 996 (7th Cir. 2020). The first two elements are

the threshold issues of whether Freeman is a “qualified individual

with    a   disability.”       Section    III.A.1,    supra,     analyzed    these

elements, including Freeman’s Motion for Summary Judgment on the

issue of whether he is disabled under the ADA, and concluded that

there are questions of material fact that preclude granting summary

judgment on those grounds. This Section focuses on the final

element and reviews whether there is sufficient evidence in the

record such that a jury could find there was a causal relationship

between     MWRDC   regarding     Freeman    as    having   an   alcohol-related

                                       - 33 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 34 of 45 PageID #:4929



impairment and his subsequent termination. The Court views the

evidence in the light most favorable to Freeman. For the reasons

that follow, MWRDC’s motion is denied as to Count II.

      The ultimate question for the third element of a disability

discrimination claim is whether there is evidence that “would

permit     a   reasonable      factfinder      to   conclude     that     [Freeman’s

disability] . . . caused the discharge.” Ortiz v. Werner Enters.,

Inc., 834 F.3d 760, 765 (7th Cir. 2016). Viewing the record in the

light most favorable to Freeman, the Court concludes that such

evidence exists.

      While there is no dipositive evidence, the record reflects

sufficient     proof    that    the    District’s      perception    of    Freeman’s

mental     impairment    could    be     the   but-for    cause     of    his   later

termination.      The    Court        notes    there    were     essentially      two

discussions regarding Freeman’s temporary inability to drive. The

first includes his immediate supervisors, Stinson and Donnelly,

and their supervisors Cummings and Dring. These four supervisors

discussed the practical problems that resulted from Freeman’s DUI.

From these conversations it is clear that Stinson and Donnelly

anticipated Freeman would be unable to drive for only 30 days.

After the 30 days, they expected Freeman to have a Breathalyzer

Device installed on his personal vehicle and to use that vehicle

on   the   job.   Freeman’s      own    testimony      also    reflects    that   his

supervisors did not find the loss of his license to be a job-

                                        - 34 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 35 of 45 PageID #:4930



ending situation. This is supported by the fact that Stinson and

Donnelly identified a temporary solution and assigned another

midnight shift coworker to drive Freeman to pick-up the composite

samples.    This    arrangement      was       in    effect    from    sometime       after

August 26, 2015 until Freeman’s termination on September 18, 2015.

     The second conversation was led by Human Resources, largely

Bonner     and    Deitz.     This   discussion            focused     on   hypothetical

deficiencies       in   Freeman’s    work       as    a    result     of   his    license

suspension. For example, on August 24, 2015, two days prior to

Freeman’s license suspension, Bonner expressed her hypothetical

concerns in an email to Korcal. In response Korcal recommended

termination. This email correspondence continued intermittently

throughout       Freeman’s      30-day   suspension,          culminating        in   Human

Resources’ September 4, 2015 recommendation that Freeman be fired,

“due to his inability to carry out his full range of duties while

on probation.” (Bonner Email at 1.). The record, however, does not

evidence that Freeman’s immediate supervisors or anyone in his

supervisory       chain    of    command       was    consulted       regarding       Human

Resources’ recommendation. To the contrary, Stinson testified that

he had no concerns about Freeman’s work. And both Stinson and

Donnelly testified that they were not consulted regarding the

decision to terminate.

     Based on the record before this Court, the disconnect between

Freeman’s    actual       ability   to    do    his    job    and   the    hypothetical

                                         - 35 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 36 of 45 PageID #:4931



concerns of MWRDC Human Resources could allow a reasonable juror

to conclude that the decisionmakers were not aware of any actual

performance deficiencies and based their decision solely on their

perception of his disability. See Myers v. Wickes Furniture Co.,

2012   WL   567377,    at   *8   (N.D.   Ill.    Feb.   21,   2012)    (finding

discrepancies between an employee’s evaluations and the stated

reasons for termination, combined with email traffic regarding the

employee’s disability could allow a reasonable jury to conclude

that the employer discriminated on the basis of disability). For

these reasons, summary judgment is denied as to Count II.

                 b. Failure to Accommodate (Count III)

       Count III alleges that MWRDC failed to accommodate Freeman’s

disability in violation of the ADA. MWRDC has moved for summary

judgment on Count III. Freeman cross motioned for summary judgment

on the issue of whether MWRDC accommodated Freeman until it decided

to longer accommodate him in violation of the ADA.

       To state a failure to accommodate claim, Freeman must prove

that (1) he is a qualified individual with a disability; (2) MWRDC

was aware of the disability; and (3) MWRDC failed to reasonably

accommodate that disability. Connors v. Wilkie, 984 F.3d 1255,

1260–61 (7th Cir. 2021). If Freeman establishes the prima facie

elements of the claim, the burden shifts to MWRDC “to prove that

the requested accommodation would impose an undue hardship.” Id.



                                    - 36 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 37 of 45 PageID #:4932



at 1261. For the reason that follows, Freeman’s motion is denied

and MWRDC’s motion is granted as to Count III.

      Count III fails because Freeman is unable to establish the

third element as a matter of law. The 2008 amendments to the ADA

clarified    that        employers     “need    not     provide     a   reasonable

accommodation or a reasonable modification to policies, practices,

or   procedures     to    an   individual      who   meets    the   definition    of

disability    solely      under”     the   “regarded    as”    prong.    42   U.S.C.

§ 12201(h). Following this amendment, courts in this Circuit have

recognized that failure to accommodate claims cannot be pursued by

individuals proceeding under the “regarded as” prong of the ADA.

See, e.g., Jenkins v. Chicago Transit Auth., 2020 WL 868535, at *7

n.5 (N.D. Ill. Feb. 20, 2021); Taylor v. AM General LLC, 2020 WL

1274862, at *3 (N.D. Ind. Mar. 16, 2020); Cozad v. Ill. Dept. of

Corr., 2018 WL 2758261, at *11 (C.D. Ill. Apr. 17, 2018).

      The Court already concluded that Freeman’s ADA claims may

only proceed under the “regarded as” prong of the ADA’s definition

of   disability,     Section       III.A.1,    supra.    Freeman’s      failure   to

accommodate claim is therefore barred by the Act and the Court

grants MWRDC’s Motion for Summary Judgment as to Count III. For

this same reason, Freeman’s Motion for Summary Judgment as to

whether MWRDC accommodated Freeman until it decided to longer

accommodate him in violation of the ADA is denied.

                           c. Retaliation (Count IV)

                                       - 37 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 38 of 45 PageID #:4933



     Count IV alleges MWRDC terminated Freeman for requesting

reasonable    accommodations       in   violation     of   the       ADA’s   anti-

retaliation provision. 42 U.S.C. § 12203. The District moved for

summary judgment on Count IV and therefore the Court views the

evidence in the light most favorable to Freeman. Freeman moved for

summary judgment on the issue of whether MWRDC was aware of his

disability. When considering that issue, the Court views the

evidence in the light most favorable to the District.

     An ADA retaliation claim requires proof of three elements:

(1) Freeman engaged in a statutorily protected activity; (2)

Freeman   suffered     an   adverse     employment    action;        and   (3)   the

protected activity caused the adverse action. Freelain v. Vill. of

Oak Park, 888 F.3d 895, 901. Neither party disputes that Freeman’s

termination is an adverse employment action that satisfies the

second element. This Section therefore focuses on the first and

third elements. For the reasons set forth below, MWRDC’s Motion

for Summary Judgment on Count IV is granted. Freeman’s motion

regarding the District’s knowledge of his disability is denied.

     The first element requires proof that Freeman engaged in a

protected    activity.      An   individual    engages     in    a    statutorily

protected activity under the ADA when they seek an accommodation

or raise a claim of discrimination due to their disability. Preddie

v. Bartholomew Cons. School Corp., 799 F.3d 806, 814–15 (7th Cir.

2015). Because Freeman’s claims of discrimination arose after his

                                    - 38 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 39 of 45 PageID #:4934



termination, the only way that Freeman could have experienced

retaliation is if he sought an accommodation under the ADA.

     Freeman argues that during the August 18, 2015 meeting with

Stinson and Donnelly, he informed his supervisors that he was

seeking    treatment     for   AUD    through     the    EAP   and    requested

accommodations for this impairment. Freeman testified that Stinson

shut down further conversation on the topic. In response, MWRDC

argues that Freeman did not engage in a protected activity because

he never informed the District of his enrollment in the EAP, let

alone his AUD diagnosis. The District, therefore, did not interpret

the August 18 meeting as seeking protection under the ADA. In

support of this argument, MWRDC points to Stinson’s email following

the August 18 meeting, where he indicated he had referred Freeman

to the EAP and makes no mention of Freeman’s prior enrollment. The

District further explains that none of the employees reported

Freeman’s request to the ADA Coordinator and no ADA file was opened

for Freeman.

     A review of the record also reveals that in August 2015

Freeman’s EAP counselor, Williams, noted that Freeman was in denial

about his problem with alcohol, casting doubt on his admission of

such a problem to his supervisors. In addition, Dring recounted

that during his August 24, 2015 meeting with Freeman, Freeman

explained that the DUI was the result of a lapse in judgment. The

Court   cannot   weigh    conflicting     evidence      or   make    credibility

                                     - 39 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 40 of 45 PageID #:4935



determinations on a motion for summary judgment. Omnicare, Inc. v.

UnitedHealth Group, Inc., 629 F.3d 697, 704 (7th Cir. 2011). And

although the contemporaneous record may favor MWRDC, Freeman’s

testimony is sufficient to create a question of material fact as

to MWRDC’s actual knowledge of his AUD. See Midland State Bank v.

United States, 2021 WL 1172705, at *9 (N.D. Ill. Mar. 29, 2021)

(denying summary judgment, in part, because the Court could not

weigh    the   credibility     of    deposition   testimony     against    other

contemporaneous records).

     For these reasons, Freeman’s Motion for Summary Judgment on

the issue of MWRDC’s knowledge of his disability is denied. In

addition, because there is an open question of material fact as

the District’s knowledge of Freeman’s AUD, there is also an open

question as to whether Freeman engaged in a statutorily protected

activity. Consequently, there is a question of fact as to the first

element of Count IV.

     The third element requires a causal relationship between

Freeman’s      request   for   accommodations     and   his   termination.     As

discussed in Section III.A.2 supra, the record does not reflect

any significant disruption to the midnight crew’s work after

Freeman’s license was suspended. Despite this, the stated reason

for Freeman’s termination was his inability to carry out the full

extent   of    his   duties.   The   disconnect    between    the   reality    of

Freeman’s performance and the stated reason for termination raises

                                      - 40 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 41 of 45 PageID #:4936



a question of fact as to the cause of Freeman’s termination. The

existence of such a question, however, is not enough to survive

summary judgment on the retaliation claim. Instead, Freeman must

go one step further and identify facts in the record that suggest

MWRDC’s   decision    to   terminate     was    caused   by   his   request    for

accommodations.

      The timeline is undisputed: Freeman first discussed his DUI

and   license     suspension     on    August     18,    2015.      The   initial

recommendation to terminate Freeman was made on September 4, 2015

and the official termination occurred on September 18, 2015.

Freeman argues that based on these facts, he would not have been

terminated if he had not disclosed his disability and requested

accommodations. But timing alone is typically insufficient to

survive summary judgment. Kotaska v. Fed. Express Corp., 966 F.3d

624, 633 (7th Cir. 2020). Neither is simply pointing to the

decisionmakers’ knowledge that Freeman sought accommodations. Id.

Instead    Freeman     must    identify        circumstantial       evidence   of

retaliation in the record, which he failed to do. Id.

      For these reasons, even if the first element resolves in his

favor, Freeman has not established that there is a triable issue

on causation. The District’s Motion for Summary Judgment is granted

as to Count IV.




                                      - 41 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 42 of 45 PageID #:4937



             B. Title VII Discrimination Claims (Count V)

      Title VII of the Civil Rights Act of 1968 makes it unlawful

for   employers        to   “to     deprive     any    individual      of    employment

opportunities or otherwise adversely affect his status as an

employee, because of such individual’s race, color, religion, sex,

or national origin.” 42 U.S.C. § 2000e-2(a)(2). Count V alleges

that Freeman was denied an accommodation on the basis of his race

in violation of Title VII. At summary judgment the Court undertakes

a single inquiry and after considering the record as a whole

determines    “whether        the      evidence      would    permit    a    reasonable

factfinder to conclude that the plaintiff’s race . . . caused the

discharge or other adverse employment action.” Ortiz, 834 F.3d at

765. MWRDC has moved for summary judgment as to this count, so the

Court views the evidence in the light most favorable to Freeman.

For the following reasons, the Court finds there is insufficient

evidence    for    a    factfinder       to   conclude       that    MWRDC   failed   to

accommodate Freeman on the basis of his race and summary judgment

is granted as to Count V.

      The Fifth Amended Complaint alleges that “similarly situated

Caucasian    employees       having      lost       their    drivers    licenses   were

provided alternative methods to complete their work for [MWRDC].”

(Fifth Am. Compl. at 7.) MWRDC argues that Freeman has failed to

substantiate this allegation because the comparator group is not

comparable    to       Freeman    in    in    all     material      respects.   Freeman

                                         - 42 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 43 of 45 PageID #:4938



acknowledges that there are material differences between himself

and his comparator group but argues that there are still instances

of   probationary     employees      who    experienced       a   driver’s    license

suspension but were not terminated. He further argues that there

is   evidence      that   MWRDC   granted     the     Employment      Exemption   to

Caucasian employees, while he was denied this accommodation. The

Court addresses each of these arguments below.

      The record includes evidence of 17 employees, other than

Freeman,     who    experienced      a     driver’s    license       suspension   or

revocation during their employment with MWRDC. Of that group only

three other employees had probationary status at the time of their

license suspension. Two of those employees, George Lemon, a Black

male, and Anthony Rendon, a Hispanic male, were terminated from

their positions. Lemon and Rendon, however, had already achieved

Civil   Service     status   in     another       position    with   the   District.

Consistent with the Civil Service rules, upon termination of their

probationary       status   Lemon    and    Rendon     were    returned    to   their

previously      attained      Civil        Service     positions.       The     third

probationary employee, Anthony Johnson, a Black male, received a

five-day suspension. While Johnson’s treatment was, on its face,

different from Freeman, because Freeman and Johnson are both Black

men, the disparate treatment between the two workers cannot form

the basis for a Title VII claim.



                                         - 43 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 44 of 45 PageID #:4939



     A    similar   reason   forecloses       Freeman’s   arguments    alleging

MWRDC considered race when granting or denying the Employment

Exemption. Of the 17 employees identified as having suspended or

revoked    driver’s    license,      six   were    granted    the    Employment

Exemption: 4 Black men, 1 white man, and 1 race unknown. (MWRDC

Employment Exemption Examples, Pl.’s Stmt. of Facts, Ex. 9, Dkt.

No. 164-10 (Employment Exemptions for Cook, Johnson-Bey, Smith,

Prior, Barnett, and Stover); Discipline Chart at 1.) Contrary to

Freeman’s argument, the record does not reflect that the Employment

Exemption was only given or even disproportionately given to

Caucasian employees. As a result, this argument also fails as a

basis for a Title VII claim.

     The Court’s review of the remaining record shows that it is

devoid of any direct or indirect references to Freeman’s race or

anything that could give rise to the inference that race was a

motivating    factor    in   MWRDC’s    treatment.     The   Court    therefore

concludes that a reasonable factfinder could not conclude MWRDC

denied Freeman an accommodation, or took any action, on account of

his race. Summary judgment is therefore granted as to Count V.

                               IV.   CONCLUSION

     For the reasons stated herein, Freeman’s Motion for Partial

Summary Judgment (Dkt. No. 165) is denied. MWRDC’s Motion for

Summary Judgment (Dkt. No. 159) is granted in part and denied in



                                     - 44 -
 Case: 1:17-cv-04409 Document #: 177 Filed: 09/21/21 Page 45 of 45 PageID #:4940



part. Summary judgment is granted as to Counts III, IV, and V.

Summary judgment is denied as to Count II.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court
Dated: 9/21/2021




                                    - 45 -
